Citation Nr: 0924924	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-08 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The appellant is the widow of a Veteran who served on active 
duty for 15 years and 7 months, including from June 1966 to 
June 1969 and from May 1970 to December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In April 2009, the Board requested the opinion of medical 
specialists from the Veterans Health Administration (VHA).  
The requested opinion was received in May 2009.  In June 
2009, the Board informed the appellant that it had requested 
a specialist's opinion in conjunction with the adjudication 
of her appeal, provided her a copy of the opinion and 
indicated that she was entitled to submit additional evidence 
or argument provided within 60 days of the date of that 
letter.  In response, in June 2009, the appellant responded 
that she had no further evidence or argument to present.  As 
such, the Board will proceed with the consideration of her 
case.


FINDINGS OF FACT

1.  The Veteran died in April 2007, and the death certificate 
lists the cause of death as "due to cause of undetermined 
origin."  The death certificate also lists diabetes, 
emphysema, hypertension, alcohol abuse, and tobacco use 
disorder as significant conditions contributing to death but 
not resulting in the underlying cause of death.

2.  The Veteran was in receipt of service connection for 
hypertension prior to death. 

3.  The competent medical evidence of record reveals that the 
Veteran's immediate cause of death was more likely than not 
either an intracranial hemorrhage or a fatal myocardial 
infarction, both at least in part due to the Veteran's 
hypertension.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have been met. 38 U.S.C.A. §§ 
1310, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a relationship between 
that disability and injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To establish 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in- 
service injury or disease and the current disability.  
Hickson v. West, 2 Vet. App. 247, 253 (1999).

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a service 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran.  Id.

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  In order 
to be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service 
connected disability that made the Veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service connected disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The appellant seeks entitlement to service connection for the 
cause of the Veteran's death.  The Veteran died in April 
2007.  The death certificate lists the cause of death as 
"due to cause of unknown origin."  The death certificate 
also lists diabetes, emphysema, hypertension, alcohol abuse, 
and tobacco use disorder as significant conditions 
contributing to death but not resulting in the underlying 
cause of death.  At the time of his death service connection 
was in effect for hypertension.  The appellant contends that 
the Veteran's hypertension contributed significantly to the 
Veteran's death.

In April 2009, the Board requested the opinion of a medical 
specialist from VHA.  A VA General Internal Medicine 
specialist reviewed the claims folder.  The specialist 
rendered the opinion that there was a significantly greater 
than 50 percent probability that the Veteran's immediate 
cause of death was either an intracerebral hemorrhage or a 
fatal myocardial infarction due to the Veteran's multiple 
risk factors for arteriosclerotic cardiovascular disease 
(ASCVD).  The specialist further opined that both of these 
causes of death would "definitely be a consequence of his 
hypertension, diabetes, and smoking."

In light of the evidence, the Board finds that entitlement to 
service connection for the cause of the Veteran's death is 
warranted.  At the time of his death, service connection was 
in effect for hypertension.  Although the Veteran's death 
certificate did not list an immediate cause of the Veteran's 
death, a VA General Internal Medicine specialist rendered the 
opinion that the Veteran's immediate cause of death was 
likely an intracerebral hemorrhage or a fatal myocardial 
infarction due to the Veteran's multiple risk factors for 
ASCVD.  The specialist continued to render the opinion that 
both likely causes of death were definitely a consequence of 
the Veteran's hypertension and other risk factors.  
Therefore, the Veteran's service-connected hypertension, 
either singly or jointly with other conditions, was an 
underlying cause of or was etiologically related to the 
Veteran's immediate cause of death and, therefore, 
contributed substantially to the production of the Veteran's 
death.  As such, entitlement to service connection for the 
cause of the Veteran's death is granted.


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


